J-S05013-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             : IN THE SUPERIOR COURT OF
                                          :      PENNSYLVANIA
                  Appellee                :
                                          :
            v.                            :
                                          :
GORDON LOUIS PERRY, II,                   :
                                          :
                  Appellant               : No. 488 WDA 2014

              Appeal from the PCRA Order February 20, 2014,
                   Court of Common Pleas, Blair County,
            Criminal Division at No(s): CP-07-CR-0001853-2009
                       and CP-07-CR-0001855-2009

BEFORE: DONOHUE, SHOGAN and STABILE, JJ.

JUDGMENT ORDER BY DONOHUE, J.:                    FILED FEBRUARY 4, 2015

      Gordon Louis Perry, II (“Perry”) appeals from the February 20, 2014

order entered by the Blair County Court of Common Pleas denying his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-9546. Our review of the brief filed on Perry’s behalf by

Attorney Paul M. Puskar reveals that he concludes, “after a thorough review

of the record, after a thorough review of the trial court’s [o]pinion and cases

cited therein and after attempts to consult with [Perry] for the purpose of

obtaining any information which could be used on behalf of [Perry], this

appeal is frivolous.”   Perry’s Brief at 5.   This brief neither advocates on

Perry’s behalf nor complies with the requirements to withdraw as counsel

pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988). Accordingly,
J-S05013-15


Attorney Puskar is hereby ordered to comply with one of the following three

options:

       •   If Perry wishes to pursue this collateral appeal and Attorney
           Puskar determines that there are no issues of any merit to present
           on appeal, Attorney Puskar shall, within thirty days of receipt of
           this Order, file with this Court a petition to withdraw as counsel, a
           brief in compliance with the requirements of Turner and Finley,
           and a copy of a letter sent to Perry explaining that he may
           proceed pro se or with other counsel, and that he may raise any
           issues he believes to be worthy of review.

       •   If Perry wishes to pursue this collateral appeal and Attorney
           Puskar determines that there are issues of potential merit to
           present on appeal, Attorney Puskar shall, within thirty days of
           receipt of this Order, file an advocate’s brief in compliance with
           the Rules of Appellate Procedure and the Rules of Professional
           Conduct.

       •   If, after consultation with Perry, Attorney Puskar discerns that
           Perry does not wish to pursue this collateral appeal, Attorney
           Puskar shall, within thirty days of receipt of this Order, file with
           this Court a praecipe to withdraw this appeal.

     Panel jurisdiction retained.




                                     -2-